Citation Nr: 0101047	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-16 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than November 20, 
1998 for the assignment of a 100 percent schedular rating for 
service-connected post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

By rating action in October 1996, the RO denied an increased 
rating higher than the 30 percent evaluation then assigned 
for PTSD, and the veteran appealed.  By rating action in 
September 1997, the RO assigned an increased rating to 50 
percent, effective from October 2, 1996, the date of receipt 
of the claim for increase.  The veteran expressed 
dissatisfaction with the rating assigned and perfected his 
appeal.  In March 1999, the RO assigned a 100 percent 
schedular rating for the veteran's PTSD, effective from 
November 20, 1998.  The veteran disagreed with the effective 
date of the 100 percent rating and this appeal ensued.  


FINDING OF FACT

From October 2, 1996, the symptoms of the veteran's PTSD were 
of such severity that he was unable to obtain or retain 
gainful employment.  


CONCLUSION OF LAW

The award of disability compensation at the 100 percent 
schedular level for service-connected PTSD from October 2, 
1996 is warranted.  38 U.S.C.A. §§ 1155, 5110(b)(2) (West 
1991); 38 C.F.R. §§ 3.157, 3.400(o)(2), 4.130, 4.132, Part 4, 
including DC 9411 (as in effect prior to November 7, 1996), 
and 9411 (as in effect from November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

By rating action in August 1995, service connection was 
established for PTSD and a 30 percent evaluation was 
assigned, effective from May 11, 1995, the date of receipt of 
the veteran's claim for service connection.  In a letter 
received on October 2, 1996, the veteran asserted that his 
PTSD had worsened.  Following a VA examination in September 
1997, the RO, by rating action the same month, assigned an 
increased rating to 50 percent, effective from October 2, 
1996, the date of receipt of the claim for increase.  The 
September 1997 VA psychiatric examination resulted in a 
diagnosis of PTSD.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 50, and noted that there were 
serious symptoms and serious impairment in social and 
occupation functioning.  It was further noted that the 
veteran was unable to keep friends and unable to keep a job.  
It was indicated that he was unemployed at the time.  

A VA outpatient treatment record in January 1998 concluded 
that the veteran was unemployable and totally disabled due to 
PTSD.  A GAF score of 39 was assigned.  

A private psychiatric report dated in October 1998 concluded 
that the veteran was unemployable due to PTSD.  

At an RO hearing in October 1998, the veteran testified that 
he had not worked since 1992, and that he left employment due 
to PTSD.  

On VA psychiatric examination in November 1998, a GAF score 
of 41 was assigned.  PTSD was diagnosed and the examiner 
stated that the level of disability was total.  

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim for increase 
shall fixed in accordance with the facts found, but shall not 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2).  

Initially, it should be noted that during the course of the 
veteran's appeal, the regulations pertaining to rating 
psychiatric disabilities were revised effective November 7, 
1996.  The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

In the instant case, the VA outpatient treatment records 
which predate October 2, 1996 do not show significant 
treatment for psychiatric pathology.  They reflect treatment 
for physical disorders not at issue in this appeal.  However, 
the September 1997 VA examination occurred in connection with 
the current claim for increase that was received by the RO on 
October 2, 1996.  While that examination report showed that a 
GAF score of 50 had been assigned, the examiner's comments on 
the report showed that he considered the veteran seriously 
impaired and unable to work due to PTSD.  That being the 
case, a 100 percent schedular rating is in order for the 
veteran's PTSD, effective from October 2, 1996, the date of 
receipt of the claim for increase.  


ORDER

An effective date of October 2, 1996 for the assignment of a 
100 percent schedular rating for service-connected PTSD is 
granted, subject to VA Regulations concerning the payment of 
monetary benefits.  




		
	Bruce E. Hyman
	Member, Board of Veterans' Appeals


 

